NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 13 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 13-50410

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00499-DMG-1

 v.
                                                 MEMORANDUM*
JOSEPHINE SAMI HALABI,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                       Argued and Submitted August 6, 2015
                               Pasadena, California

Before: SILVERMAN, SACK**, and WARDLAW, Circuit Judges.

      Defendant Josephine Halabi appeals from the district court’s denial of her

motion for a mistrial. A jury convicted Halabi of charges arising from her receipt

of Supplemental Security Income ("SSI") payments to which she was not entitled


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
and from false statements she made to the Social Security Administration ("SSA")

regarding her eligibility for those payments. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      Halabi urges us to review the district court's denial of her motion for a

mistrial for abuse of discretion, while the government urges us to treat the motion

as an unpreserved evidentiary objection and review for plain error. See, e.g.,

United States v. Banks, 514 F.3d 959, 973 (9th Cir. 2008) ("We generally review

the district court's denial of a motion for a mistrial for abuse of discretion."). But

see United States v. Rivera, 43 F.3d 1291, 1294-95 (9th Cir. 1995) (treating motion

for a mistrial based on alleged evidentiary error as untimely evidentiary objection).

Assuming without deciding that abuse of discretion is the appropriate standard, the

district court's ruling fell within its "broad discretion" to deny the motion. United

States v. Orozco, 764 F.3d 997, 1000 (9th Cir. 2014).

      The testimony in question, which pertained to a county government form

reflecting Halabi's purchase of a second home, did not constitute impermissible

"other acts" evidence entered "to prove a person's character in order to show that

on a particular occasion the person acted in accordance with the character." Fed.

R. Evid. 404(b)(1). The false statement and perjury charges contained in the

indictment required the government to prove that Halabi owned two properties, the


                                            2
second of which was not her primary residence. Most of the disputed testimony

pertained directly to this charged conduct.

         Halabi argues that the challenged testimony impermissibly suggested that

she had made an uncharged false statement; namely, that she intended to use the

second property as a primary residence. But the government witness whose

testimony Halabi challenges testified that he did not know who had completed the

form and checked the box indicating that the property was to be used as a primary

residence. He testified that while the form "[a]ppear[ed] to be signed by [Halabi],"

he "[didn't] know if she was the one who filled it out." The district court did not

abuse its discretion in denying the motion on the grounds there was no evidentiary

error.

         Even if we were to "[a]ssum[e] without deciding that the testimony in

question was inadmissible [], reversal would be warranted only if any error in the

initial admission of the evidence was not harmless." United States v. George, 56
F.3d 1078, 1083 (9th Cir. 1995). Halabi has failed to show that she was prejudiced

by the testimony in question.1 First, the challenged testimony was duplicative of

other, unchallenged evidence in the record. See Evanow v. M/V Neptune, 163 F.3d
1
        Defense counsel declined an instruction offered by the district court to
"cure" any jury confusion that this evidence might have generated.

                                           3
1108, 1117 (9th Cir. 1998) (holding that defendants could not show prejudice

where challenged evidence was "largely duplicative" of unchallenged evidence).

The witness, an SSA investigator, testified as to (1) the contents of the form and

(2) his visit to Halabi's second home, which revealed that Halabi did not live there.

The former aspect of the testimony is unlikely to have prejudiced Halabi any more

than the contents of the form itself, which Halabi does not dispute was properly

admitted. The latter aspect of the testimony is unlikely to have prejudiced Halabi

any more than her own August 2011 admission that she owned a second home,

which she used for rental income rather than as her own residence.

      Second, the evidence supporting the conclusion that Halabi knowingly made

the false statements in question was overwhelming. The SSA claims representative

who conducted Halabi's eligibility review testified that Halabi denied owning a

second home and signed statements to that effect after being advised that her

ownership of a second home would preclude her receipt of SSI payments and that

she signed one form under penalty of perjury. The representative's supervisor

corroborated the representative's testimony in several respects. Finally, the

manager of an apartment complex in which Halabi once lived testified that the

manager frequently observed Halabi read, write, and speak English without

apparent difficulty. Halabi has thus failed to show that, "more probably than not,


                                          4
the lower court's error [if there was one] tainted the verdict." Mahone v. Lehman,

347 F.3d 1170, 1172 (9th Cir. 2003) (internal quotation marks omitted).

      AFFIRMED.




                                         5